UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-21467 (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 41-2170618 (I.R.S. Employer Identification No.) 400 Capitol Mall, Suite 2060, Sacramento, California (Address of principal executive offices) (zip code) (916) 403-2123 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter periods that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x As of November 3, 2011, there were 77,100,113shares of Pacific Ethanol, Inc. common stock, $0.001 par value per share, outstanding. PART I FINANCIAL INFORMATION Page ITEM 1. FINANCIAL STATEMENTS. Consolidated Balance Sheets as of September 30, 2011 (unaudited) and December31, 2010 1 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 (unaudited) 3 Consolidated Statements of Cash Flows for the Three and Nine Months Ended September 30, 2011 and 2010 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 21 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 35 ITEM 4. CONTROLS AND PROCEDURES. 35 PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. 37 ITEM 1A. RISK FACTORS. 38 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 39 ITEM 3. DEFAULTS UPON SENIOR SECURITIES. 40 ITEM 4. (REMOVED AND RESERVED). 40 ITEM 5. OTHER INFORMATION. 40 ITEM 6. EXHIBITS. 41 SIGNATURES 42 EXHIBITS FILED WITH THIS REPORT PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. PACIFIC ETHANOL, INC. CONSOLIDATED BALANCE SHEETS (in thousands) September 30, December 31, ASSETS (unaudited) * Current Assets: Cash and cash equivalents $ $ Accounts receivable, net (net of allowance for doubtful accounts of $57 and $287, respectively) Inventories Prepaid inventory Other current assets Total current assets Property and equipment, net Other Assets: Intangible assets, net Other assets Total other assets Total Assets** $ $ * Amounts derived from the audited financial statements for the year ended December 31, 2010. ** Assets of the consolidated variable interest entity that can only be used to settle obligations of that entity were $177,130 and $183,652 as of September 30, 2011 and December 31, 2010, respectively. See accompanying notes to consolidated financial statements. - 1 - PACIFIC ETHANOL, INC. CONSOLIDATED BALANCE SHEETS (CONTINUED) (in thousands, except par value and shares) September 30, December 31, LIABILITIES AND STOCKHOLDERS’ EQUITY (unaudited) * Current Liabilities: Accounts payable – trade $ $ Accrued liabilities Current portion – long-term debt (including $1,250 and $0, due to related parties, and $10,896 and $38,108 at fair value, respectively) Total current liabilities Long-term debt, net of current portion (including $0 and $1,250, due to related parties, respectively) Accrued preferred dividends Other liabilities Total Liabilities** Commitments and Contingencies (Notes 4, 5 and 7) Stockholders’ Equity: Pacific Ethanol, Inc. Stockholders’ Equity (Deficit): Preferred stock, $0.001 par value; 10,000,000 shares authorized; Series A: 1,684,375 shares authorized; 0 shares issued and outstanding as of September 30, 2011 and December31, 2010; Series B: 1,580,790 and 2,109,772 shares authorized; 926,942 and 1,455,924 shares issued and outstanding as of September 30, 2011 and December 31, 2010, respectively; liquidation preference of $25,071 as of September 30, 2011 1 1 Common stock, $0.001 par value; 300,000,000 shares authorized; 48,623,954 and 12,918,144 shares issued and outstanding as of September 30, 2011 and December31, 2010, respectively 49 13 Additional paid-in capital Accumulated deficit ) ) Total Pacific Ethanol, Inc. Stockholders’ Equity (Deficit) ) Noncontrolling interest in variable interest entity Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ * Amounts derived from the audited financial statements for the year ended December 31, 2010. ** Liabilities of the consolidated variable interest entity for which creditors do not have recourse to the general credit of Pacific Ethanol, Inc. were $84,095 and $74,939 as of September 30, 2011 and December 31, 2010, respectively. See accompanying notes to consolidated financial statements. - 2 - PACIFIC ETHANOL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ Cost of goods sold Gross profit (loss) ) Selling, general and administrative expenses Income (loss) from operations ) Fair value adjustments on convertible debt and warrants — — Loss on investment in Front Range — ) — ) Loss on extinguishments of debt — — — ) Interest expense, net ) Other expense, net ) Income (loss) before reorganization costs, gain from bankruptcy exit and provision for income taxes ) ) ) Reorganization costs — — — ) Gain from bankruptcy exit — — — Provision for income taxes — Net income (loss) ) ) Net (income) loss attributed to noncontrolling interest in variable interest entity ) — — Net income (loss) attributed to Pacific Ethanol $ $ ) $ $ Preferred stock dividends $ ) $ ) $ ) $ ) Income (loss) available to common stockholders $ $ ) $ $ Net income (loss) per share, basic $ $ ) $ $ Net income (loss) per share, diluted $ $ ) $ $ Weighted-average shares outstanding, basic Weighted-average shares outstanding, diluted See accompanying notes to consolidated financial statements. - 3 - PACIFIC ETHANOL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Nine Months Ended September 30, Operating Activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Fair value adjustments on convertible debt and warrants ) — Gain on bankruptcy exit — ) Loss on investment in Front Range — Loss on extinguishments of debt — Depreciation and amortization of intangibles Inventory valuation Amortization of deferred financing fees Noncash compensation Derivative instruments ) ) Bad debt recovery ) ) Equity earnings in Front Range — Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) ) Prepaid inventory ) ) Accounts payable and accrued expenses Net cash used in operating activities ) ) Investing Activities: Additions to property and equipment ) ) Net cash impact of deconsolidation of Front Range — ) Net cash impact of bankruptcy exit — ) Net cash used in investing activities ) ) Financing Activities: Net proceeds from borrowings Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Information: Interest paid $ $ Noncash financing and investing activities: Preferred stock dividends accrued $ $ Debt extinguished with issuance of common stock $ $ See accompanying notes to consolidated financial statements. - 4 - PACIFIC ETHANOL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. ORGANIZATION AND BASIS OF PRESENTATION. Organization and Business – The consolidated financial statements include the accounts of Pacific Ethanol, Inc., a Delaware corporation (“Pacific Ethanol”), and its wholly-owned subsidiaries, including Pacific Ethanol California, Inc., a California corporation (“PECA”), Kinergy Marketing LLC, an Oregon limited liability company (“Kinergy”) and Pacific Ag. Products, LLC, a California limited liability company (“PAP”) for all periods presented, and for the periods specified below, the Plant Owners (as defined below) (collectively, the “Company”). The Company is the leading marketer and producer of low-carbon renewable fuels in the Western United States. The Company also sells ethanol co-products, including wet distillers grain and syrup (“WDG”), and provides transportation, storage and delivery of ethanol through third-party service providers in the Western United States, primarily in California, Nevada, Arizona, Oregon, Colorado, Idaho and Washington. The Company sells ethanol produced by the Pacific Ethanol Plants (as defined below) and unrelated third parties to gasoline refining and distribution companies and sells its WDG to dairy operators and animal feed distributors. On May 17, 2009, five indirect wholly-owned subsidiaries of Pacific Ethanol, namely, Pacific Ethanol Madera LLC, Pacific Ethanol Columbia, LLC, Pacific Ethanol Stockton, LLC and Pacific Ethanol Magic Valley, LLC (collectively, the “Pacific Ethanol Plants”) and Pacific Ethanol Holding Co. LLC (together with the Pacific Ethanol Plants, the “Plant Owners”) each filed voluntary petitions for relief under chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) in an effort to restructure their indebtedness (the “Chapter 11 Filings”).
